CLARK, Circuit Judge
(dissenting).
The net effect of our decision is that the remedial measures which the Commission may order to stop the deception of the public here found are limited to additional explanatory matter concerning petitioner’s use of the well-known Red Cross emblem, and cannot reach that use itself. Had the Commission found such remedy adequate and ordered it, I should have viewed the result with equanimity as a presumptively fair adjustment of public and private rights. But having in mind our quite limited control over the Commission’s decisions as to the appropriate remedies to be ordered against deceptive practices, I think we are bound to recognize the obvious fact that it is the Greek Red Cross which to the public symbolizes the Society itself; and mere explanatory material, however carefully framed, will be no more effective in the future than it has been in the past. In the nature of things, our decision must be one not of discretion, but of law; and as such it suggests potentially grave limitations, by the process of implied exception, upon the far-reaching Federal Trade Commission Act of 1938, 15 U.S.C.A. § 41 et seq.
As is well known, it had long been considered a defect of the original Federal Trade Commission Act that it reached only unfair competition or unfair competitive trade practices, and notj more directly, deception of the consuming public. Hence the 1938 amendments which also made unlawful “unfair or deceptive acts or practices in commerce,” 15 U.S.C.A. § 45(a), were an important enlargement of the Commission’s jurisdiction. Cf. Fresh Grown Preserve Corporation v. Federal Trade Commission, 2 Cir., 125 F.2d 917, 919. That amendatory Act contains its own exceptions, and thus under well-known rules makes less possible the implication of other exceptions not stated. Bondurant v. Watson, 103 U.S. 281, 288, 26 L.Ed 447; Amy v. City of Watertown, 130 U.S. 320, 323, 324, 9 S.Ct. 537, 32 L.Ed. 953; Brown v. Duchesne, 19 How. 183, 60 U.S. 183, 195, 198, 15 L.Ed. 595. The opinion, I think, inverts the problem when it overlooks this rule to say that there is no repeal by implication of the Red Cross Act of 1910 by the 1938 Act. Since they subserve quite different ends, and do not overlap, there is no question of implied repeal. The 1905 Act and its amendment of 1910 were grants of charter to the American National Red Cross, coupled with penal provisions and a limited exception therefrom to protect its official name; compare the significant direction that fines collected for violation of the statute should be paid to the Society. Certainly this shows no legislative intent to legalize deception of the public, which was not then a matter of federal administrative concern. Of course, the later bills designed to limit and eventually to end the limited exception from prosecution contained in the 1910 Act naturally would have less scope than the original Act, and the legislative discussions and committee reports show nothing else. I think the opinion confuses two separate problems, viz., “legal uses of the symbol” as against the Society and the United States permitted by the special legislation of 1910 with deception of the consuming public prohibited by the broad regulatory Act of 1938. Hence I think we lack power to set aside the remedy here chosen by the Commission.